                                                                                  Page 1 of 2




             IN THE UNITED STATES DISTRICT COURT FOR THE
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION


NAYLOR SCOTT,

                  Plaintiff,

v.                                               CASE NO. 4:18cv45-RH-MJF

LT. WILLIAMS et al.,

                  Defendants.

_____________________________/


                                ORDER OF DISMISSAL


         The plaintiff filed this case while he was a prisoner. He alleges constitutional

violations by jail officials while he was a prisoner at a different facility. The case is

before the court on the magistrate judge’s report and recommendation, ECF No.

38. No objections have been filed.

         The report and recommendation correctly concludes that the plaintiff failed

to exhaust administrative remedies and that the case is subject to dismissal on this

basis. This order accepts this part of the report and recommendation and directs

entry of judgment dismissing the case.

         IT IS ORDERED:

         1. The report and recommendation is accepted in part.

Case No. 4:18cv45-RH-MJF
                                                                              Page 2 of 2




         2. The defense summary-judgment motion ECF No. 34, is treated as a

motion to dismiss for failure to exhaust administrative remedies. The motion is

granted.

         3. The clerk must enter judgment stating, “The complaint is dismissed for

failure to exhaust administrative remedies.”

         4. The clerk must close the file.

         SO ORDERED on January 16, 2020.

                                             s/Robert L. Hinkle
                                             United States District Judge




Case No. 4:18cv45-RH-MJF
